 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHELLE GLAVAS,                                  No. 2:18-CV-2076-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties (ECF Nos. 6 and 8), this case is before the

21   undersigned as the presiding judge for all purposes, including entry of final judgment. See 28

22   U.S.C. § 636(c). Pending before the court are the parties’ briefs on the merits (ECF Nos. 13 and

23   16).

24                  The court reviews the Commissioner’s final decision to determine whether it is:

25   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

26   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

27   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

28   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support
                                                        1
 1   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

 2   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 3   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 4   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not affirm the Commissioner’s

 5   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 6   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 7   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 8   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 9   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

10   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

11   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

12   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

13   Cir. 1988).

14                  For the reasons discussed below, the Commissioner’s final decision is affirmed.

15

16                           I. THE DISABILITY EVALUATION PROCESS

17                  To achieve uniformity of decisions, the Commissioner employs a five-step

18   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R. §§

19   404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

20                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
21                                  not disabled and the claim is denied;
22                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
23                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
24
                    Step 3          If the claimant has one or more severe impairments,
25                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
26                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
27

28   ///
                                                         2
 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
 1                             II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on April 6, 2015. See CAR 19.1 In the

 3   application, plaintiff claims disability began on November 29, 2012. See id. Plaintiff’s claim

 4   was initially denied. Following denial of reconsideration, plaintiff requested an administrative

 5   hearing, which was held on May 9, 2017, before Administrative Law Judge (ALJ) David Blume.

 6   In an August 22, 2017, decision, the ALJ concluded plaintiff is not disabled based on the

 7   following relevant findings:

 8                  1.     The claimant has the following severe impairment(s): cervical,
                           thoracic, and lumbar spine degenerative disc disease; thoracic and
 9                         lumbar scoliosis; sciatica; right foot neuritis; and bilateral foot
                           hallux valgus with status post right foot bunionectomy;
10
                    2.     The claimant does not have an impairment or combination of
11                         impairments that meets or medically equals an impairment listed in
                           the regulations;
12
                    3.     The claimant has the following residual functional capacity: the
13                         claimant can perform sedentary work; she can occasionally climb
                           ramps/stairs, crouch, stoop, balance, kneel, and crawl;; she cannot
14                         climb ladders/ropes/scaffolds; she should avoid hazards, including
                           heights and moving machinery;
15
                    4.     Considering the claimant’s age, education, work experience,
16                         residual functional capacity, the claimant can perform her past
                           relevant work as she actually performed it and as it is generally
17                         performed.
18                  See CAR 21-27.
19   After the Appeals Council declined review on May 25, 2018, this appeal followed.

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27
            1
                  Citations are the to the Certified Administrative Record (CAR) lodged on
28   November 13, 2018 (ECF No. 12).
                                                      4
 1                                           III. DISCUSSION

 2                  In her opening brief, plaintiff argues: “The ALJ’s Step 4 finding is contrary to law

 3   because he failed to account for his own findings identifying medically determinable [mental]

 4   impairments in the RFC finding.” Plaintiff states:

 5                          . . .[T]he ALJ erred by failing to account for limitations that the
                    ALJ himself found to exist when conducting his analysis at step 3 (the
 6                  PRT); having the option to choose from four possible degrees of limitation
                    regarding the four areas rated at step 3, ranging from “none” to “extreme,”
 7                  [footnote omitted] the ALJ did not find that Plaintiff had no degree of
                    limitation, but rather that she had a mild limitation. . . This conflict
 8                  between the ALJ’s step 3 finding and the impact of omitting mental
                    limitations from the RFC is apparent on its face, and the ALJ erred when
 9                  he ignored it.
10

11                  Plaintiff’s argument is somewhat puzzling given that Step 3 involves application

12   of the Listings of Impairments and plaintiff makes no reference to the Listings. Moreover, the

13   ALJ’s finding regarding mild mental limitations was made at Step 2 of the sequential evaluation.

14   The court must conclude plaintiff is referencing the ALJ’s severity analysis at Step 2.

15                  To qualify for benefits, the plaintiff must have an impairment severe enough to

16   significantly limit the physical or mental ability to do basic work activities. See 20 C.F.R.

17   §§ 404.1520(c), 416.920(c).2 In determining whether a claimant’s alleged impairment is

18   sufficiently severe to limit the ability to work, the Commissioner must consider the combined

19   effect of all impairments on the ability to function, without regard to whether each impairment

20   alone would be sufficiently severe. See Smolen v. Chater, 80 F.3d 1273, 1289-90 (9th Cir. 1996);
21   see also 42 U.S.C. § 423(d)(2)(B); 20 C.F.R. §§ 404.1523 and 416.923. An impairment, or

22   combination of impairments, can only be found to be non-severe if the evidence establishes a

23   slight abnormality that has no more than a minimal effect on an individual’s ability to work. See

24   Social Security Ruling (SSR) 85-28; see also Yuckert v. Bowen, 841 F.2d 303, 306 (9th Cir.

25   1988) (adopting SSR 85-28). The plaintiff has the burden of establishing the severity of the

26          2
                    Basic work activities include: (1) walking, standing, sitting, lifting, pushing,
     pulling, reaching, carrying, or handling; (2) seeing, hearing, and speaking; (3) understanding,
27   carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
     appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
28   in a routine work setting. See 20 C.F.R. §§ 404.1521, 416.921.
                                                        5
 1   impairment by providing medical evidence consisting of signs, symptoms, and laboratory

 2   findings. See 20 C.F.R. §§ 404.1508, 416.908. The plaintiff’s own statement of symptoms alone

 3   is insufficient. See id.

 4                   At Step 2, the ALJ evaluated the severity of plaintiff’s mental impairments. See

 5   CAR 22-23. The ALJ concluded plaintiff does not have a severe mental impairment. See id. In

 6   reaching this conclusion, the ALJ relied on the opinions of Drs. Tate, Friedland, and Barrons. See

 7   id. As summarized by the ALJ:

 8                   Mentally, consultative examiner Dr. Lenore Tate in June 2015 opined that
                     the claimant had mild limitations in performing complex tasks, interacting
 9                   with others, completing a normal workday or workweek, and dealing with
                     stress (Exhibit 10F/5). Dr. Myles Friedland and Dr. Heather Barrons
10                   determined that the claimant’s mental impairments were not severe
                     (Exhibit 1A/8; 3A/8).
11
                     Id.
12

13   As part of his evaluation at Step 2, the ALJ considered the four “paragraph B” areas of mental

14   functioning outlined in the regulations. See id. The ALJ stated:

15                   The four functional areas in understanding, remembering, or applying
                     information, interacting with others, concentrating, persisting, or
16                   maintaining pace, and adapting or managing oneself are mildly limited.
                     Progress did not document that the claimant had memory/concentration
17                   problems; her doctor appointments did not document any abnormal or
                     inappropriate behavior. The claimant was able to attend medical
18                   appointments independently and was able to remember her medical
                     appointments without any difficulty (Exhibits 4F-17F).
19
                     The claimant indicated on her Function Report that she shops and drives
20                   (Exhibit 4E). Her friend Ms. Elizabeth Fitzgerald indicated that the
                     claimant could prepare simple meals, do light household chores, shop, pay
21                   bills, and handle finances (Exhibit 7E).
22                   Consultative examiner Dr. Lenore Tate examined and noted that the
                     claimant was neatly groomed and volunteered information with no
23                   psychomotor agitation; her thoughts were coherent and organized. There
                     was not bizarre or psychotic thought content. The claimant’s speech was
24                   normal and clearly articulated; her memory, concentration, and
                     insight/judgment were intact (Exhibit 10F/3-4).
25
                     Because the claimant’s medically determinable mental impairments cause
26                   no more than “mild” limitations in any of the functional areas, they are not
                     severe. . . .
27
                     Id.
28
                                                        6
 1   Finally, the ALJ specifically noted:

 2                  The limitations identified in the “paragraph B” criteria are not a residual
                    functional capacity assessment but are used to rate the severity of mental
 3                  impairments at steps 2 and 3 of the sequential evaluation process. The
                    mental residual functional capacity assessment used at steps 4 and 5 of the
 4                  sequential evaluation process requires a more detailed assessment by
                    itemizing various functions contained in the broad categories found in
 5                  paragraph B of the adult mental disorder listings in 12.00 of the Listing of
                    Impairments. . . .
 6
                    See CAR 23.
 7

 8   At Step 4, the ALJ did not identify any work-related mental limitations in assessing plaintiff’s

 9   residual functional capacity. See id.

10                  Plaintiff’s argument, which attempts to bootstrap a finding at Step 2 that plaintiff’s

11   mental impairments are mild to a conclusion at Step 4 that her mental impairments are disabling,

12   lacks any basis in law or fact.3 The court observes plaintiff does not contend the ALJ erred at

13   Step 2 in concluding her mental impairments are not severe. Nor does plaintiff present any

14   arguments related to the ALJ’s mental residual functional capacity analysis at Step 4, such as

15   assertions challenging evaluation of the medical opinion evidence or plaintiff’s subjective

16   statements and testimony. There is simply no authority to even suggest a finding at Step 2 of

17   mild mental limitations requires a finding at Step 4 that plaintiff has work-related mental

18   limitations. Indeed, a finding of non-severe mental limitations necessarily means plaintiff’s

19   mental impairments result in no more than a minimal impact on plaintiff’s ability to work. See

20   SSR 85-28; see also Yuckert, 841 F.2d at 306.
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27
            3
                    Plaintiff’s counsel is cautioned that presentation of such an argument to the court
28   runs afoul of Federal Rule of Civil Procedure 11.
                                                        7
 1                                         IV. CONCLUSION

 2                 Based on the foregoing, the court concludes that the Commissioner’s final decision

 3   is based on substantial evidence and proper legal analysis. Accordingly, IT IS HEREBY

 4   ORDERED that:

 5                 1.      Plaintiff’s motion for summary judgment (ECF No. 13) is denied;

 6                 2.      Defendant’s motion for summary judgment (ECF No. 16) is granted;

 7                 3.      The Commissioner’s final decision is affirmed; and

 8                 4.      The Clerk of the Court is directed to enter judgment and close this file.

 9

10

11   Dated: June 5, 2019
                                                          ____________________________________
12                                                        DENNIS M. COTA
13                                                        UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      8
